               Case 2:21-mj-30185-DUTY ECF No. 1, PageID.1
                                            AUSA:            Filed 04/21/21 Telephone:
                                                    Matthew Roth              Page 1 of   6 226-9186
                                                                                       (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:           Jimmie Pharr, A.T.F.            Telephone: (313) 234-3450

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
                                                                                          Case: 2:21−mj−30185
United States of America
                                                                                          Assigned To : Unassigned
   v.
                                                                                          Assign. Date : 4/21/2021
Lynnie Roberson                                                            Case No.       Description: RE: LYNNIE
                                                                                          ROBERSON (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

    On or about the date(s) of                        April 4, 2021                in the county of ____W_a_yn.__e___ in the
  Eastern
-------         District of                Michigan        , the defendant(s) violated:
                Code Section                                              Offense Description
18 U.S.C. § 922(g)(l)                                   Felon in possession of a firearm and possession of a firearm




          This criminal complaint is based on these facts:




IZil   Continued on the attached sheet.
                                                                                           Complainant's signature

                                                                      Special Agent Jimmie Pharr, A.T.F.
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: April 21, 2021                                                                             Judge's signature

City and state: Detroit, Michigan                                     Hon. David R. Grand, U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30185-DUTY ECF No. 1, PageID.2 Filed 04/21/21 Page 2 of 6




                    AFFIDAVIT IN SUPPORT OF
            CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Jimmie Pharr, Special Agent for the Bureau of Alcohol, Tobacco,

Firearms and Explosives, being duly sworn, hereby depose and state as follows:

                              I. INTRODUCTION

      1.     I have been a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives since January 17, 2016. I am currently assigned to the

Detroit Field Division. I completed twenty-six weeks of training at the Federal

Law Enforcement Training Center in Glynco, Georgia, which was comprised of

the Criminal Investigator Training Program and the ATF Special Agent Basic

Training program. I received extensive training on firearms identification, common

scenarios involving firearms and narcotics trafficking, and identification and

effects of controlled substances. Additionally, I received training on undercover

investigations related to firearms and narcotics trafficking, which included

investigative techniques and common subject behavior. I was also employed as a

Detroit Police Officer for the City of Detroit for approximately three years. During

my employment with the Detroit Police Department, I conducted and participated

in numerous criminal investigations focused on individuals who illegally possessed

firearms and narcotics.




                                         1
    Case 2:21-mj-30185-DUTY ECF No. 1, PageID.3 Filed 04/21/21 Page 3 of 6




      2.     This affidavit is in support of an application for an arrest warrant for

Lynnie Alfonzo ROBERSON Jr. for felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).

      3.     The facts in this affidavit come from my personal observations,

training, experience, and information obtained from reports and discussions with

law enforcement and witnesses. This affidavit is intended to show that there is

sufficient probable cause for the requested warrant and does not set forth all

information known to law enforcement regarding this investigation.

                 II.    SUMMARY OF THE INVESTIGATION

      4.     On April 4, 2021, at approximately 2:17 a.m., a Canton Police

Department (CPD) unit was on routine patrol. The unit observed a blue Cadillac

Escalade, bearing Michigan license plate xxxxx42, traveling west bound on

Michigan Avenue near Morton Taylor Road, Canton, Eastern District of Michigan.

The CPD unit observed the blue Cadillac fail to maintain its lane multiple times

without signaling and swerving from one lane to another. The CPD unit activated

its emergency lights and initiated a traffic stop.

      5.     Canton Police Officers made contact with the occupant of the blue

Cadillac. Lynnie ROBERSON, the driver, provided officers with his Michigan

driver’s license. The officers smelled a strong odor of intoxicants emanating from

within the vehicle. ROBERSON was asked to exit the vehicle.



                                           2
    Case 2:21-mj-30185-DUTY ECF No. 1, PageID.4 Filed 04/21/21 Page 4 of 6




      6.      ROBERSON was directed to perform a variety of field sobriety tests.

ROBERSON was unable to successfully complete the tasks. Based on their

observations, the CPD officers believed that ROBERSON was driving while under

the influence of alcohol. ROBERSON was administered a preliminary breath test

and registered a .137 blood alcohol content. With the odor of intoxicants, the failed

filed sobriety tests, and his preliminary breath test above the legal limit,

ROBERSON was arrested for drunk driving.

      7.      ROBERSON was transported to the CPD for booking and processing.

ROBERSON was searched during the booking process. A Ruger .380 caliber pistol

and narcotics were recovered from his underwear. The firearm was found under

ROBERSON’s groin. The Ruger pistol was loaded with seven rounds of

ammunition to include one round in the chamber. ROBERSON, a convicted felon,

did not have a concealed pistol license. The Ruger pistol was secured in evidence

at the CPD.

      8.      I conducted an interstate nexus check on the Ruger pistol. It is in my

opinion that the above stated firearm was manufactured outside the State of

Michigan, therefore the affected interstate or foreign commerce.

      9.      ROBERSON has the following criminal history:

              a.    2002 - felony, breaking and entering, 22nd Circuit Court,

                    Washtenaw County;


                                           3
   Case 2:21-mj-30185-DUTY ECF No. 1, PageID.5 Filed 04/21/21 Page 5 of 6




             b.    2003 - felony, assault of a prison employee, 22nd Circuit Court,

                   Washtenaw County;

             c.    2008 - felony, assaulting/resisting/obstructing a police officer,

                   22nd Circuit Court, Washtenaw County;

             d.    2012 - felony, felon in possession of a firearm and failure to

                   register as a sex offender, 22nd Circuit Court, Washtenaw

                   County; and

             e.    2014 - felony, possession of controlled substances with intent to

                   distribute, United States District Court, Eastern District of

                   Michigan.

      10.    ROBERSON is currently on federal supervised release and is

supervised by the United States Probation Office for the Eastern District of

Michigan. Individuals on federal supervised release are routinely advised, both

verbally and in writing, that they are prohibited from possessing a firearm or

ammunition. Probable cause exists that ROBERSON was aware that he was a felon

at the time he possessed the firearm.

                               III.     CONCLUSION

      11.    Probable cause exists that Lynnie ROBERSON, a convicted felon,

was in possession of a pistol, manufactured outside the state of Michigan, knowing




                                          4
    Case 2:21-mj-30185-DUTY ECF No. 1, PageID.6 Filed 04/21/21 Page 6 of 6




that he was a felon and prohibited from possessing any firearms or ammunition, in

violation of Title 18, U.S.C. § 922(g)(1).



                                                 ____________________________
                                                 Jimmie Pharr, Special Agent,
                                                 Bureau of Alcohol, Tobacco,
                                                    Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE
April 21, 2021




                                             5
